oO fe YN DH A BF WY HY =

YY BY NY KB WY NY NY PY NR ey Be ee ee ve ve Ue UL
ao ND HN FF WN KY GD Oo we I DH HW BP WY wD fF 6S

 

 

Case 2:18-cv-01579-RSL Document 41 Filed 03/03/20 Page 1 of 5

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

JOSE MONTES OPICO, Case No. 2:18-cv-01579-RSL
Plaintiff, SECOND JOINT STIPULATION TO
v. CONTINUE TRIAL AND RELATED
DEADLINES
CONVERGENT OUTSOURCING, INC.,
NOTE FOR MOTION DOCKET:
Defendant. March 3, 2020

 

 

Plaintiff Jose Montes Opico (“Plaintiff”) and Defendant Convergent Outsourcing,
Inc. (“Defendant”), through their respective counsel of record, hereby stipulate and
jointly move the Court to amend the Amended order Setting Trial and Related Dates
(Dkt #40), entered on November 14, 2019 based on the following stipulation:

WHEREAS, Plaintiff and Defendant each have cross-motions for summary
judgment pending (Dkt. #25 and #34);

WHEREAS, trial in this action is currently set for May 4, 2020;
WHEREAS, the pre-trial deadlines are approaching in April 2020;

WHEREAS, the parties anticipate that the Court’s ruling on the cross-motions for

summary judgment will narrow the issues in this case, and may dispose of this case in its

SE OND NT SE ULATION Attomeys and Counselors at Law
TO CONTINUE TRIAL AND Washougal Town Square, Ste 245
RELATED DEADLINES - 1 1700 Main Street

Case No. 2:18-cv-01579-RSL TEL ee} boneieg.

FAX: (360) 694-8688
E-MAIL: don@dongrantps.com

 
0 Oo YN DH AW BB WY NY

VY N NY NY NY NY NY YY BD Be Be Be ee Ye me oe ee
aon Dn HW FF YW NY KF SF 6 mH DH B WN YF CS

 

 

Case 2:18-cv-01579-RSL Document 41 Filed 03/03/20 Page 2 of 5

entirety;

WHEREAS, the parties mutually agree that postponing trial and all pre-trial

deadlines until after the Court rules on the parties’ cross-motions for summary judgment

will conserve the resources of the parties and the Court;

WHEREFORE, it is hereby stipulated and agreed by the parties that trial and the

accompanying deadlines be continued as follows:

 

 

noted on the motion calendar no earlier than
the second Friday thereafter. Replies will be

accepted.

Matter Current Proposed
Deadline Deadline
All motions in limine must be filed by and__| April 6, 2020 July 7, 2020

 

Agreed pretrial order due

April 22, 2020

July 24, 2020

 

Trial briefs and trial exhibits due

April 29, 2020

July 28, 2020

 

 

 

 

 

 

Trial Date May 4, 2020 August 3, 2020
[SIGNATURE PAGE FOLLOWS]
SECOND JOINT STIPULATION Attorneys and Counselors at Law
TO CONTINUE TRIAL AND Washougal Town Square, Ste 245

RELATED DEADLINES - 2
Case No. 2:18-cv-01579-RSL

1700 Main Street
Washougal, WA 98671
TEL: (360) 694-8488
FAX: (360) 694-8688

E-MAIL: don@dongrantps.com

 
So &® SY DH A BP WY PO eS

YP Me YP YY BY NY NY YY YY Be Be me ew Se Re ee Ue Uv
oN DYN FF YN = SD ODO we I DH BP WwW HB BS

 

 

Case 2:18-cv-01579-RSL Document 41 Filed 03/03/20 Page 3 of 5

IT IS SO STIPULATED.

DATED: March 3, 2020

DATED: March 3, 2020

SECOND JOINT STIPULATION
TO CONTINUE TRIAL AND
RELATED DEADLINES - 3
Case No. 2:18-cv-01579-RSL

DONALD G. GRANT, P.S.

/s/ Donald G. Grant

DONALD G. GRANT, WSBA#15480
Of Counsel for Defendant Convergent
Outsourcing, Inc.

DONALD G. GRANT, PS.
Attorneys and Counselors at Law
Washougal Town Square, Suite 245
1700 Main Street

Washougal, WA 98671

TEL: (360) 694-8488

CELL: (360) 907-3094

FAX: (360) 694-8688

E-MAIL: don@dongrantps.com

ANDERSON SANTIAGO, PLLC

/s/ Jason D, Anderson
JASON D. ANDERSON, WSBA#38014
Attorneys for Plaintiff Jose Montes Opico

ANDERSON SANTIAGO, PLLC
787 Maynard Ave. S

Seattle, WA 98104

TEL: (206) 395-2665

FAX: (206) 395-2719

E-MAIL: jason@alkc.net

Donald G. Grant, P.S.
Attormeys and Counselors at Law
Washougal Town Square, Ste 245

1700 Main Street

Washougal, WA 98671

TEL: (360) 694-8488

FAX: (360) 694-8688

E-MAIL: don@dongrantps.com

 
Oo Oo NY DH NW BR WwW NY BR

No NH DYNO bY NY WY NN WN NY = Se BoB He Re ee eRe ee i
ao NAN DO HAH Ff WY NY K§ DTD OC CO HN DH A BR WY WH KF CO

 

 

Case 2:18-cv-01579-RSL Document 41 Filed 03/03/20 Page 4 of5

PROPOSED} ORDER

Upon consideration of the stipulation submitted by the parties and good cause

appearing therefor, the Court orders that the Scheduling Order is amended as follows:

 

Matter Current Proposed
Deadline Deadline

 

All motions in limine must be filed by and | April 6, 2020 July 7, 2020
noted on the motion calendar no earlier than

the second Friday thereafter. Replies will be

 

 

 

 

 

 

 

 

accepted.

Agreed pretrial order due April 22, 2020 July 24, 2020

Trial briefs and trial exhibits due April 29, 2020 July 28, 2020

Trial Date May 4, 2020 August 3, 2020
IT IS SO ORDERED.

DATED: (Narcan 6 , 2020 WA S lanwif/

The Hon. Robert S. Lasnik

SECOND JOINT STIPULATION Attorneys and Gounselors at Law
TO CONTINUE TRIAL AND Washougal Town Square, Ste 245
RELATED DEADLINES - 4 1700 Main Street

Case No. 2:18-cv-01579-RSL TEL Gea eotetea.

FAX: (360) 694-8688
E-MAIL: don@dongrantps.com

 
